UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2010 DUNDEE CORPORATION (Translation of registrant's name into English) 28th Floor, 1Adelaide Street East, Toronto, Ontario, Canada M5C 2V9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Index to Exhibits Exhibit Title News Release dated March 9, 2010 News Release dated March 10, 2010 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DUNDEE CORPORATION (Registrant) Date: March 11, 2010 By: /s/ Lili Mance Lili Mance Corporate Secretary
